Citation Nr: 0512639	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  02-07 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the face, including due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Linda F. McCain, Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
March 1971.  He was awarded the Combat Infantry Badge for 
service in the Republic of Vietnam.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a June 2001 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for 
basal cell carcinoma or squamous cell carcinoma of the face, 
including due to exposure to Agent Orange.  

In an April 2003 decision, the Board also denied the claim.  
The veteran appealed the determination to the United States 
Court of Appeals for Veterans Claims (Court).  In a February 
2004 Joint Motion for Remand, the parties requested that the 
Court vacate the Board's April 2003 decision and remand the 
matter to the Board.  In February 2004, the Court issued an 
Order that granted the parties' Joint Motion and remanded the 
case to the Board for action consistent with the discussion 
in the Joint Motion.

In an August 2004 decision, the Board again denied the claim.  
The veteran appealed the determination to the Court.  In a 
December 2004 Joint Motion for Remand, the parties requested 
that the Court vacate the Board's August 2004 decision and 
remand the matter to the Board.  In December 2004, the Court 
issued an Order that vacated the August 2004 Board decision 
and remanded the case to the Board for action consistent with 
the discussion in the Joint Motion.  

Where a review of all documents reasonably reveals that the 
claimant is seeking a particular benefit, the Board is 
required to adjudicate the issue of the claimant's 
entitlement to such a benefit or, if appropriate, to return 
the issue to the RO for development and adjudication of the 
issue.  Suttman v. Brown, 5 Vet. App. 127, 132 (1993); see 
also EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (VA's duty 
to assist must extend liberal reading to include issues 
raised in all documents or oral testimony submitted prior to 
the Board decision).  The veteran appears to be raising a 
claim for service connection for chloracne due to Agent 
Orange exposure in a July 2001 statement.  The issue has not 
been developed for appellate review and is not currently 
before the Board.  The Board refers the issue of entitlement 
to service connection for chloracne due to Agent Orange 
exposure to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

Consistent with the December 2004 Order and Joint Motion for 
Remand, the Board is remanding the claim of service 
connection for squamous cell carcinoma of the face, including 
due to exposure to Agent Orange, to the RO for a medical 
opinion.  

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  There is medical evidence 
of a current disability that may be etiologically related to 
service but the evidence of record is insufficient for the 
Board to make a decision without a medical opinion.  38 
U.S.C.A. § 5103A(d)(2) (West 2002).  

The record establishes that the veteran served in Vietnam 
during the Vietnam Era.  As such, he is presumed to have been 
exposed to Agent Orange in service.  In April 2002, Dr. 
W.R.G. opined that in the absence of other likely risk 
factors, squamous cell carcinoma was as likely as not 
associated to Agent Orange exposure.  Dr. R.J.G. opined in 
June 2002 that the appellant's exposure to Agent Orange may 
have a relationship to his skin cancer.  However, in February 
2001, Dr. W.R.G. stated that he did not know whether or not 
the appellant's squamous cell carcinoma and multiple actinic 
keratoses were related to the appellant's exposure to Agent 
Orange in Vietnam.  The record does not contain a medical 
opinion based on review of the claims folder that reconciles 
these conflicting opinions.

Accordingly, this case is REMANDED for the following 
development:

1.  The appellant should be notified of 
the evidence required to substantiate his 
claim for service connection for squamous 
cell carcinoma of the face, including due 
to Agent Orange exposure, pursuant to 38 
U.S.C.A.§§ 5103 and 5103A.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
appellant which have not been secured 
previously, to include reports of 
treatment at private hospitals.  If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
appellant, it should inform the appellant 
and his representative of this and ask 
them to provide a copy of the outstanding 
medical records.  

2.  The RO should send the claims folder 
to an appropriate medical specialist for 
an opinion as to whether it is at least 
as likely as not that the veteran 
incurred squamous cell carcinoma of the 
face in service, either due to, or other 
than due to, Agent Orange exposure in 
service.  

The VA examiner must review the claims 
file, including the appellant's 
contentions, service medical records, the 
report of the May 2001 VA examination, 
and the private medical opinions dated 
February 2001, April 2002, and June 2002.  
The VA medical opinion should document 
that the file has been reviewed.  If the 
VA examiner is unable to answer the 
questions as posed, the examiner should 
so state and give the reason(s) why.  

If an examination of the appellant is 
required to complete the opinion, the 
appellant should be scheduled for an 
examination.  

3.  After the above has been 
accomplished, the RO should readjudicate 
the claim for service connection for 
squamous cell carcinoma of the face, 
including due to exposure to Agent 
Orange.  If the claim remains denied, the 
veteran and his attorney should be 
provided a Supplemental Statement of the 
Case and allowed an appropriate period of 
time to respond.  Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 Department of Veterans Affairs


